UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 8, 2010 Lightning Gaming, Inc. (Exact name of registrant as specified in charter) Nevada 000-52575 20-8583866 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 23 Creek Circle, Boothwyn, Pa 19061 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (610) 494-5534 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): * Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) * Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) * Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) * Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On December 8, 2010, our wholly-owned subsidiary, Lightning Poker, Inc. (“LPI”), entered into an agreement with The Co-Investment Fund II, L.P. (“CI II”) to extend to June 30, 2012 the maturity date of LPI's promissory notes in the aggregate principal amount of $9,500,000 (plus accrued interest)which CI II holds under Loan Agreements dated July 27, 2006 (as thereafter amended), January 31, 2007 (as thereafter amended), June 27, 2007 (as thereafter amended) and June 30, 2008.Prior to this extension, the maturity date of all of the notes was June 30, 2011.A copy of the agreement is set forth in Exhibit 99 hereto. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits: No.
